MEMORANDUM **
David Antony Fernandez-Granada, a native and citizen of Peru, petitions pro se for review of the decision of the Board of Immigration Appeals (“BIA”) affirming the denial of his motion to reopen to apply for adjustment of status, and his motion to reconsider. Because the transitional rules apply, see Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997), we have jurisdiction pursuant to 8 U.S.C. § 1105a(a). We review the denial of a motion to reopen or reconsider for abuse of discretion, Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir.2002), and we deny the petition.
Because Fernandez-Granada filed his motion to reopen more than 90 days after the date of the final administrative decision, the BIA did not abuse its discretion by denying the motions to reopen and reconsider. See Bolshakov v. INS, 133 F.3d 1279, 1281 (9th Cir.1998). The Immigration and Naturalization Service’s (“INS”) refusal to join in a motion to reopen did not deny Fernandez-Granada due process. See id. at 1281-82 (“No rehef or remedy is available if the request [for a joint motion] is made and the INS refuses to join in the motion.”)
We reject Fernandez-Granada’s remaining contentions.
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the *340courts of this circuit except as provided by Ninth Circuit Rule 36-3.